DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:  
In Figure 6, it appears that reference numeral 409c should be 409a and reference numeral 409a should be 409c in order for the structure to be labeled consistent with how it is illustrated in Figure 5.  
In Figure 8, it appears that reference numeral 409b should be 409d, reference numeral 409a should be 409c, and reference numeral 420a should be 420b in order for the structure to be labeled consistent with how it is illustrated in Figure 5.  It is noted that Figure 8 is described as the back view of the pallet assembly in paragraph [0026].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 21-40 are objected to because of the following informalities:  
With respect to claim 21, the term “the pallet support frame” in line 6 has no proper antecedent basis since only the term “a pallet supporting frame” was previously recited. Additionally it is noted that the claim does not end in an period.  
With respect to claim 22, it is suggested that the term –to-- be inserted after the term “relative” in line 2 to correct an obvious grammatical error.   
With respect to claim 24, it is suggested that the term –screen—be added before “printing” to each of the terms “the first printing machine” and “the second printing machine” to use consistent terminology throughout the claims.  
With respect to claim 28, it is suggested that the term “included” in line 2 be deleted and replaced with the term –includes—to correct an obvious typographical error.  
With respect to claim 29,  the term “the first flange” in lines 2-3 and the term “the second flange” in line 4 have no proper antecedent basis since only a “lower outwardly directed flange” and an “upper flange” were previously recited.  
With respect to claim 36, it is suggested that the term “noches” be deleted and replaced with the term –notches—to correct an obvious typographical error.     
With respect to claim 38, it is suggested that the term –a—be inserted before “printing machine” in line 4.  
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 and 38-40 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Farris (US 4,846,058).
With respect to claim 21, Farris teaches a removable pallet assembly (Fig. 1) attachable to an arm A of a screen printing machine 10 comprising:
a pallet 49 for holding a textile F;
a pallet support subassembly including:
a pallet supporting frame 36 supporting the pallet 49; and
an arm connecting frame 19 adjustably connected to the pallet supporting frame.  See Figures 1-5 and column 5, line 49-column 9, line 47. 
	With respect to claim 22, Farris teaches an adjustment mechanism 45, 46, 47, 48 for moving the pallet supporting frame 36 relative to the arm connecting frame 19.
	With respect to claim 23, Farris teaches the arm connecting frame 19 comprises a first rail 25 and a second rail 25 spaced from and parallel to the first rail. See Figure 1 and 2 in particular.  
	With respect to claim 38, Farris teaches a removable pallet assembly (Fig. 1) comprising:
	a pallet 49;
	a pallet supporting frame 36 connected to the pallet 49;
	an arm connecting frame 19 for connecting the assembly to an arm A of a printing machine 10; and
	an adjustment mechanism 45, 46, 47, 48 configured to move the pallet supporting frame 36 relative to the arm connecting frame 19.  
With respect to claims 39-40, Farris teaches the adjustment mechanism includes X and Y coordinate adjusters in that the adjustment mechanism allows for adjustment of the pallet supporting frame in both the X and Y directions as described in column 6, lines 12-29 and shown in Figure 2.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,875,291 B2 (hereafter US ‘291 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass a pallet assembly including a pallet, a pallet support subassembly including a pallet supporting frame and an arm connecting frame.
With respect to claim 21, note claim 1 of US ‘291.
With respect to claim 22, note claim 1 of US ‘291.
With respect to claim 23, note claim 1 of US ‘291.
With respect to claim 38, note claim 1 of US ‘291.
With respect to claim 39, note claim 2 of US ‘291.
With respect to claim 40, note claim 2 of US ‘291.

Allowable Subject Matter
Claims 24-37 are objected to for the reasons set forth above as well as for being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above objections and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 24 in particular, the prior art of record fails to teach or fairly suggest a removably pallet assembly having all of the structure as recited in combination with and particularly including the first rail including a lower outwardly directed flange and the second rail including a lower outwardly directed flange wherein the lower outwardly directed flanges of the first rail and the second rail are used to attach the pallet support subassembly to the arm of one of the first screen printing machine and the second screen printing machine.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bart (US 5,588,770) and Williams (US 6,651,554 B1) each teach a pallet assembly having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
June 11, 2022